UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4816


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LISA EUGENIA WYKLE,    a/k/a   Lisa   Wykle   McCoy,   a/k/a   Lisa
Eugenia McCoy,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00025-MR-12)


Submitted:   April 4, 2011                      Decided:   May 6, 2011


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lisa Eugenia Wykle appeals her sentence of 204 months

in prison and ten years of supervised release after she pled

guilty to conspiracy to possess with intent to distribute five

hundred    or      more    grams       of   methamphetamine              in       violation        of   21

U.S.C. §§ 841, 846 (2006).                    Wykle’s attorney has filed a brief

pursuant      to        Anders       v.     California,            386 U.S. 738       (1967),

asserting,         in    counsel’s          opinion,       there         are       no     meritorious

grounds      for    appeal,          but    raising       the      issues         of    whether         the

district court imposed an unreasonable sentence on Wykle and

whether we may review the denial of Wykle’s motion for downward

departure       under       U.S.       Sentencing         Guidelines               Manual         § 5H1.4

(2008).       Wykle       was    notified         of    her     right        to    file       a   pro    se

supplemental brief but has not done so.                                 We dismiss the appeal

in part, and we affirm the district court’s judgment.

              We    review       a    sentence         under       a    deferential           abuse-of-

discretion standard.                 Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to ensure

that   the      district        court       committed         no       significant        procedural

error,     such     as     improperly            calculating           the     guideline           range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                                    United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                   If the sentence is

procedurally            reasonable,         we     then       consider            the    substantive

                                                   2
reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                 Gall, 552 U.S. at 51.

             In    sentencing,           the        district     court        should     first

calculate      the      guideline        range        and      give     the       parties     an

opportunity        to     argue      for        whatever        sentence          they      deem

appropriate.         United States v. Pauley, 511 F.3d 468, 473 (4th

Cir.    2007).          The   district         court    should        then    consider       the

relevant § 3553(a) factors to determine whether they support the

sentence     requested        by   either      party.         Id.      When       rendering    a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.     Carter, 564 F.3d at 328, 330.

             In    explaining       the     chosen      sentence,        the      “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”

Rita    v.   United      States,    551 U.S. 338,    356    (2007).        While     a

district court must consider the statutory factors and explain

its    sentence,     it   need     not    explicitly          reference       §    3553(a)    or

discuss every factor on the record.                         United States v. Johnson,

445 F.3d 339, 345 (4th Cir. 2006).

             We have reviewed the record and conclude that Wykle’s

sentence is procedurally and substantively reasonable, and the

district court did not abuse its discretion in sentencing her to

                                                3
204 months in prison.         The district court properly determined

her guideline sentence was the mandatory minimum sentence under

the statute of 240 months, due to her prior conviction for a

felony drug offense.       See 21 U.S.C. § 841(b)(1)(A) (2006).                The

district court granted the Government’s motion under 18 U.S.C.

§ 3553(e) (2006); USSG § 5K1.1 to reduce Wykle’s sentence by

fifteen percent based on her substantial assistance.

           After   hearing     from      the       parties    regarding     Wykle’s

motion for downward departure due to physical condition, the

district court denied the motion because there was insufficient

evidence for the court to find there were grounds for either a

departure under USSG § 5H1.4 or a variance.                  The district court

considered   relevant      § 3553(a)     factors,       reasonably     determined

that they supported a sentence of 204 months, and adequately

explained its decision.       To the extent that Wykle challenges the

district court’s decision not to depart downward, this decision

is not reviewable and we dismiss this portion of her appeal.

See United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore dismiss the appeal in part, and we affirm

the district court’s judgment.           This court requires that counsel

inform his or her client, in writing, of his or her right to

petition   the   Supreme    Court   of       the   United    States   for   further

                                         4
review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw    from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         5